UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRYAN RAY SIMMONS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-107)


Submitted:   May 17, 2006                     Decided:   June 7, 2006


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Vidalia V. Patterson, Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Frank D. Whitney, United States Attorney, Anne M. Hayes, Jennifer
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bryan Ray Simmons appeals the 180-month sentence imposed

after he pleaded guilty to one count of possession of a firearm

after having been convicted of a crime punishable by more than one

year of imprisonment, in violation of 18 U.S.C. §§ 922(g), 924

(2000).    The district court concluded that Simmons qualified for

sentencing as an armed career criminal pursuant to 18 U.S.C.

§ 924(e) (2000), and sentenced him to the mandatory minimum term of

imprisonment.

            On appeal, Simmons asserts that his sentence violates the

Supreme Court’s holding in Blakely v. Washington, 542 U.S. 296

(2005), because his sentence was enhanced based upon facts, his

qualifying    prior   convictions,   that   were   not   alleged   in   the

indictment, admitted by him, or found by a jury beyond a reasonable

doubt.    Simmons does not assert that his prior convictions are not

valid predicates for sentencing as an armed career criminal, but

states only a legal challenge to his sentence.

            In United States v. Cheek, 415 F.3d 349 (4th Cir. 2005),

we considered and rejected an argument identical to Simmons’

contentions on appeal.     We concluded:

          It is thus clear that the Supreme Court continues to
     hold that the Sixth Amendment (as well as due process)
     does not demand that the mere fact of a prior conviction
     used as a basis for a sentencing enhancement be pleaded
     in an indictment and submitted to a jury for proof beyond
     a reasonable doubt. Even were we to agree with Cheek’s
     prognostication that it is only a matter of time before
     the Supreme Court overrules Almendarez-Torres, we are not

                                 - 2 -
       free to overrule       or     ignore    the    Supreme       Court’s
       precedents.

Cheek, 415 F.3d at 352-53.           Simmons’ argument that this court

should revisit its holding in United States v. Thompson, 421 F.3d

278 (4th Cir. 2005), is without merit, as a panel of this court may

not overrule a prior published decision of the court.                 See United

States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).

           We therefore affirm Simmons’ sentence.             We dispense with

oral   argument   because     the    facts    and    legal    contentions     are

adequately   presented   in    the    materials      before   the    courts   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 3 -